PER CURIAM.
*342Rafael Antonio Amezcua appeals the Order on Motion to Strike and Motion to Dismiss Third Amended Complaint with Prejudice by Olvera Defendants entered February 16, 2018 reconsidering the prior Order Re: Olvera Defendants' Motion to Dismiss Second Amended Complaint entered October 17, 2017. We dismiss for lack of jurisdiction.
On appeal, Amezcua contends the trial court erred by not dismissing this action on the basis of forum non conveniens and requests that we remand with directions to the trial court to dismiss in favor of a Mexican forum. However, the order denying the defendants' motion to dismiss the Third Amended Complaint is not an appealable non-final order because it does not address the enforceability of any forum clause, the issue of forum non-conveniens or any other issue with respect to venue.1 The prior order on the Motion to Dismiss the Second Amended Complaint, likewise, did not address the issue of forum non conveniens.2
Dismissed.

Amezcua notes in his notice of appeal that he is filing the notice in an abundance of caution because "it is unclear whether or not the lower court denied the Motion to Dismiss on venue grounds."


The order expressly states: "The Court will not address the Motion to Dismiss based on Forum Non Conveniens and Failure to Join Indispensable Parties at this time, as it did not previously, until there is a standing complaint to address."